  Case: 1:21-cv-00388-SJD-SKB Doc #: 6 Filed: 08/31/21 Page: 1 of 1 PAGEID #: 58




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

State of Ohio,                                :          Case No. 1:21-cv-388
                                              :
       Plaintiff,                             :
                                              :          Judge Susan J. Dlott
                 v.                           :          Magistrate Judge Stephanie K. Bowman
                                              :
Durand E. Murrell,                            :          Order Adopting Report and
                                              :          Recommendation
       Defendant.                             :
                                              :


       This matter is before the Court on the Magistrate Judge’s Report and Recommendation

dated August 10, 2021 (Doc. 4) and Defendant’s objections (Doc. 5).

       The Court has reviewed and considered de novo all of the filings in this matter. Upon

consideration of the foregoing, the Court hereby ADOPTS the Report and Recommendation in

that the Court lacks subject matter jurisdiction over Defendant’s state court case.

       Accordingly, it is hereby ORDERED that this case is REMANDED to the Butler

County Area III court from which it was improperly removed. Defendant is DENIED a

certificate of appealability and the Court hereby certifies to the United States Court of Appeals

that an appeal would not be taken in good faith and therefore should not be permitted to proceed

in forma pauperis.

       IT IS SO ORDERED.

       Dated: August 30, 2021                                S/Susan J. Dlott_____________
                                                             District Judge Susan J. Dlott
                                                             United States District Court
